        Case 2:18-cr-00144-JAD-EJY Document 213 Filed 04/30/20 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   LINDA MOTT
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6059
     Fax: (702) 388-5087
 6   linda.j.mott@usdoj.gov
     Representing the United States of America
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                          Case No. 2:18-cr-144-JAD-GWF
10                 Plaintiff,                           STIPULATION TO CONTINUE
                                                        SENTENCING HEARING
11          v.
                                                        (Third Request)
     TRAYVALE HARRISON,
12
                   Defendant.
13

14          COMES NOW the United States of America, through Nicholas A. Trutanich, United

15   States Attorney, and Linda Mott, Assistant United States Attorney, counsel for the United

16   States of America, and Jennifer Waldo, counsel for Trayvale Harrison, and requests that the

17   sentencing hearing currently scheduled for May 4, 2020, be vacated and set to a date and time

18   convenient to this Court, but no sooner than ninety (90) days.

19          The request is for the following reasons:

20          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

21   Nevada issued Temporary General order 2020-03 (the “General Order”). The Order explains

22   that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,

23   the declaration by the Governor of the State of Nevada of a public health emergency due to the

24   spread of COVID-19 in Nevada, the declaration of local emergencies by local governments due
        Case 2:18-cr-00144-JAD-EJY Document 213 Filed 04/30/20 Page 2 of 5



 1   to COVID-19, and the public health recommendations—including recommendations for social

 2   distancing and limiting large-group gatherings—the Court has sustained a “reduced ability to

 3   obtain an adequate spectrum of jurors” and reduced availability of counsel and Court staff. The

 4   General Order accordingly continued all civil and criminal trials until April 10, 2020, pending

 5   further order of the Court, and found that “the ends of justice are best served by ordering

 6   continuances, which outweighs the best interests of the public and any defendant’s right to a

 7   speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

 8          2.     Continuing this sentencing hearing will serve the critical interests emphasized in

 9   the General Order. Given the grave public-health concerns discussed in the General Order, in

10   addition to difficulty—or impossibility—of allowing witnesses to speak on both the

11   Defendant’s, as well as the government’s behalf.

12          3.     Additional time is needed to formulate and file any sentencing Memorandums

13   and procure any possible witnesses that would be at sentencing to either speak on behalf of

14   Defendant Harrison, or on the behalf of the government, including any victims.

15          4.     Counsel for Defendant Harrison agrees with this continuance.

16          5.     Defendant Harrison is in custody and agrees with this continuance.

17          6.     Thus, all parties agree to this continuance.

18          7.     The additional time requested herein is not sought for purposes of delay, but

19   merely to allow counsel to have sufficient time to solidify any witnesses needed, and to review

20   and prepare any sentencing memorandums.

21   ///

22   ///

23   ///

24   ///

                                                      2
       Case 2:18-cr-00144-JAD-EJY Document 213 Filed 04/30/20 Page 3 of 5



 1        This is the third request to continue filed herein.

 2        DATED this 29th day of April, 2020.

 3                                                  NICHOLAS A. TRUTANICH
                                                    United States Attorney
 4
     /s/ Jennifer Waldo                                /s/ Linda Mott
 5                                                  By_____________________________
     ______________________________
     Jennifer Waldo                                 LINDA MOTT
 6   Counsel for Defendant Trayvale Harrison        Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     3
        Case 2:18-cr-00144-JAD-EJY Document 213 Filed 04/30/20 Page 4 of 5



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-144-JFD-GWF
 3
                   Plaintiff,                           PROPOSED ORDER
 4          v.
 5   TRAYVALE HARRISON,

 6                 Defendant.

 7

 8                                       FINDINGS OF FACT

 9          Based on the Stipulation of the parties, and good cause appearing therefore, the Court

10   finds that:

11          1.     The government, as well as Counsel for defendant Harrison, need additional

12   time to formulate and file any sentencing memorandums, as well as locating any witnesses who

13   may speak either on the behalf of Harrison, or on behalf of the government.

14          2.     Defendant Harrison is in custody and does not object to the continuance.

15          3.     The Government is in agreement with this continuance.

16          4.     The additional time requested herein is not sought for purposes of delay, but to

17   allow the parties to continue to prepare any sentencing memorandums, secure witnesses who

18   may speak on behalf of the defendant, or the government, and to allow counsel for defendant

19   to these options with her client.

20   ///

21   ///

22   ///

23   ///

24   ///

                                                    4
        Case 2:18-cr-00144-JAD-EJY Document 213 Filed 04/30/20 Page 5 of 5



 1                                           ORDER

 2          IT IS ORDERED that the sentencing hearing currently scheduled for May 4, 2020, at

 3   the hour of 10:00 a.m., be vacated and continued to August 10, 2020, at the hour of 10:30

 4   a.m.

 5          DATED this 30th day of April, 2020.

 6

 7
                                             JENNIFER A. DORSEY
                                             UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  5
